Citation Nr: 0945238	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-08 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether a notice of disagreement was timely received as 
to the July 2003 rating decision which determined that new 
and material evidence had not been received to reopen a 
previously denied claim of service connection for a right 
knee disorder.  

2.  Whether new and material evidence has been received as to 
entitlement to service connection for a right knee disorder.  

3.  Whether new and material evidence has been received as to 
entitlement to service connection for a left knee disorder.  

4.  Whether new and material evidence has been received as to 
entitlement to service connection for asthma/lung disorder.  

5.  Entitlement to service connection for depression.  

6.  Entitlement to service connection for a low back 
disorder.  

7.  Entitlement to service connection for pes planus.  
REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon, which 
originally had jurisdiction over this appeal, and Pittsburgh, 
Pennsylvania, to which jurisdiction over this case was 
transferred and which forwarded the appeal to the Board.

In the decision below, it is the Board's determination that 
new and material evidence has been received to reopen the 
previously denied claims of service connection for bilateral 
knee disorders and for asthma/lung disorder.  The Board will 
then remand these claims to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for further development and 
consideration before readjudicating it on the underlying 
merits.  Moreover, the claim of service connection for a low 
back disorder is also remanded to the AMC.  VA will notify 
the Veteran if further action is required on his part 
concerning these claims.  




FINDINGS OF FACT

1.  By a rating decision dated in July 2003, notice of which 
was issued on July 23, 2003, the RO determined that new and 
material evidence had not been received to reopen a 
previously denied claim of service connection for a right 
knee disorder.  

2.  Documents of record establish that the first indication 
of disagreement with the July 2003 RO determination that new 
and material evidence had not been received to reopen a 
previously denied claim of service connection for a right 
knee disorder was received on August 20, 2004, more than one 
year following issuance of notification of the determination.

3.  The RO denied the Veteran's attempt to reopen his claim 
for service connection for a right knee disorder in July 
2003.  This decision is final.  At that time, pertinent 
history was reviewed, and it was determined that no chronic 
right knee disorder was shown during service.  Moreover, VA 
records from 2003, to include X-ray, were negative for a 
right knee condition.  Notice was provided and as discussed 
above, there was no timely completed appeal.

4.  Competent medical evidence establishing a current right 
knee disorder not previously demonstrated has been received 
since the July 2003 RO decision.  Evidence received 
subsequent to the July 2003 rating decision does raise a 
reasonable possibility of substantiating the claim of service 
connection for a chronic right knee disorder and is not 
cumulative or redundant in nature.  

5.  The RO denied service connection for a left knee disorder 
and for a lung disorder in August 1983.  This decision is 
final.  Pertinent history was reviewed, and it was determined 
that as the medical evidence did not reflect diagnoses of 
left knee or lung conditions, and service connection was not 
warranted.  Notice was provided and there was no completed 
appeal.

6.  Competent medical evidence establishing current left knee 
and respiratory/lung/asthma conditions has been received 
since the August 1983 RO decision.  

7.  Evidence received subsequent to the August 1983 rating 
decision raises a reasonable possibility of substantiating 
the claims of service connection for a left knee disorder and 
for an asthma/lung disorder and is not cumulative or 
redundant in nature.  

8.  A chronic psychiatric disorder, claimed as depression, if 
existent, was first reported many years after service and is 
not shown by competent and probative evidence to be of 
service origin.  

9.  Pes planus, if existent, was first reported by the 
Veteran shown many years after service and is not shown by 
competent and probative evidence to be of service origin.  


CONCLUSIONS OF LAW

1.  The Veteran did not timely initiate an appeal (with a 
notice of disagreement) of the issue of whether new and 
material evidence had been received as to the claim of 
entitlement to service connection for a right knee disorder, 
and the Board therefore lacks jurisdiction to review the 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107, 7105(d)(3), (5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 20.200, 20.201, 
20.302 (2003 through 2009).

2.  The July 2003 rating decision which determined that new 
and material evidence had not been received to reopen a 
previously denied claim of service connection for a right 
knee disorder is final.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107, 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).  

3.  New and material evidence has been received, and the 
claim of entitlement to service connection for a right knee 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).  

4.  The August 1983 rating decision which denied service 
connection for a left knee disorder and for asthma/lung 
disorder is final.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107, 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).  

5.  New and material evidence has been received as to the 
claims of entitlement to service connection for a left right 
knee disorder and for asthma/lung disorder, and the claims 
are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).  

6.  A chronic psychiatric disorder, (depression), if present, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

7.  Pes planus, if present,  was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Appeal 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The provisions 
of the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Livesay v. Principi, 15 Vet. App. 165 (2001); Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002); Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The facts in this case as to this 
issue are not in dispute as to the matter of timeliness of 
receipt of a notice of disagreement.  Application of 
pertinent provisions of the law and regulations will 
determine the outcome.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  No amount of additional notice or 
evidentiary development could alter the outcome of this case.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the veteran's claim is not subject to 
the provisions of the VCAA.

The Board additionally observes that the Veteran has been 
accorded ample opportunity to present evidence and argument 
in connection with this matter.

Criteria and Analysis

Whether a notice of disagreement has been filed on time is an 
appealable issue. 38 C.F.R. §§ 19.34, 20.101(c) (2009).  If a 
Claimant fails to initiate or complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  The notice of 
disagreement and substantive appeal must be filed with the 
Department of Veterans Affairs office from which the claimant 
received notice of the determination being appealed (RO).  38 
C.F.R. § 20.300 (2009).

A Claimant, or his or her representative, must file a notice 
of disagreement with a determination by the agency of 
original jurisdiction (RO) within one year from the date that 
that agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a) (2009).

By a rating decision dated in July 2003, the RO determined 
that new and material evidence had not been received to 
reopen the claim of service connection for a right knee 
disorder.  Notice of the determination, to include the 
Veteran's appellate rights, was issued on July 23, 2003.  
Documents of record establish that the first indication of 
disagreement with the July 2003 RO denial of entitlement to 
service connection for a right knee disorder was received on 
August 20, 2004, more than one year following issuance of 
notification of the determination.  This was in the form of a 
VA FORM 21-4138 and signed by an accredited representative of 
the Veteran's service organization.  The Board notes that the 
Veteran and his representative contend that the 
representative did send in the notice of disagreement on a 
timely basis to the Veteran's service organization who in 
turn submitted it to the RO.  Review of the record, reveals, 
however, that this document is a duplicate of the VA FORM 
mentioned above, and was not received until April 2005.  This 
is also more than one year following issuance of notice of 
the determination.  

There is no record of receipt of such document in the claims 
folder prior to August 20, 2004, and the record does not 
otherwise contain any objective evidence of record to 
substantiate receipt of such document prior to that date.

Pursuant to 38 C.F.R. § 3.109(b), time limits for filing may 
be extended in some cases on a showing of "good cause."  In 
this case, the Veteran did not request any extension of time 
for filing a notice of disagreement, and he has not 
demonstrated good cause for an untimely filing of a notice of 
disagreement.  Because the Veteran (or his service 
organization representative) did not timely submit a notice 
of disagreement as to the July 2003 RO determination that new 
and material evidence had not been received as to the clam of 
service connection for a right knee disorder, the Board has 
no jurisdiction to consider the claim.  See 38 U.S.C.A. §§ 
7105, 7108 (West 2002 & Supp. 2009); see also Roy v. Brown, 5 
Vet. App. 554 (1993).

Due process concerns

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the Appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an Appellant the right to present 
argument and evidence on those questions.  See VAOPGCPREC 9- 
99.

In this case, the Veteran has been amply informed of the 
necessity of filing a timely notice of disagreement.  The 
Board observes that the Veteran was informed of his right to 
appeal the RO's rating decision in a VA Form 4107 ["Your 
Rights to Appeal Our Decision"] which was mailed to him with 
the notice of the July 2003 rating decision.

Thus, the Board finds that the Veteran was provided ample and 
clear notice of the need for filing a timely notice of 
disagreement and was provided an opportunity to present 
evidence regarding his failure to submit a timely notice of 
disagreement.

Conclusion

The Board finds that in the absence of a timely filed notice 
of disagreement the veteran has not complied with the legal 
requirements for initiating an appeal.  The Board further 
finds this case is one in which the law is dispositive of the 
issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As 
such, the appeal is denied as a matter of law.

New and Material

Veterans Claims Assistance Act of 2000

As to the duties required by the VCAA as to the claims 
regarding whether new and material evidence has been received 
to reopened previously denied claims of service connection, 
considering such claims on appeal in light of the above-noted 
legal authority, and in light of the Board's favorable 
disposition of these matters, the Board finds that all 
notification and development action needed to fairly resolve 
these claims has been accomplished.



Right and Left Knee Disorders and a Lung/Asthma Disorder

Initially, the Veteran was denied service connection for 
bilateral knee disorders and for a lung disorder in August 
1983.  At that time, it was noted that the Veteran was seen 
during service on multiple occasions for knee complaints.  
Also, he was treated for a positive tuberculosis tine test.  
However, post service VA examination resulted in no diagnoses 
of knee or lung disorders.  Thus, the Veteran's claims for 
service connection were denied.  

The Veteran attempted to reopen his claim of service 
connection as to a right knee disorder in 2003.  However, in 
a July 2003 rating determination, the RO concluded that new 
and material evidence had not been received.  Specifically, 
it was noted that VA treatment records from 2003 had been 
submitted.  These documents included a negative right knee X-
ray.  

Criteria and Analysis

Because the Veteran did not file a timely appeal as to the 
August 1983 denial of his claims for service connection for 
bilateral knee disorders and for a lung disorder, that 
decision became final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2009).  
This means there must be new and material evidence since that 
decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The RO determined that new and material evidence had 
not been received at the time of rating determination as to 
the right knee in July 2003.  

According to the amended version of 38 C.F.R. § 3.156(a) 
(2009), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
Court in Evans held that the evidence to be considered is 
that added to the record since the last final denial on any 
basis.  Id.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit's decision in Hodge.

As to each of these issues, the subsequently received 
evidence includes medical evidence which has been found to be 
new and material.  For example, as to the Appellant's claim 
of service connection for an asthma/lung disorder, private 
records dated in 1983, but received into the record in 2006, 
reflect that the Veteran was treated for various respiratory 
disorders in the first few years after service.  For example, 
these documents include a medical history as related by the 
Veteran that his shortness of breath began during service.  
He was variously diagnosed with reactive airway disease, 
asthma, and bronchitis, and used an inhaler.  Such proximity 
to service for treatment of respiratory problems was not 
previously of record.  

As to the Veteran's claims for service connection for knee 
disorders, it is noted that records have been received 
subsequent to the 1983 and 2003 decisions which show current 
diagnoses of knee conditions.  For example, right knee 
magnetic resonance imaging (MRI) in 2006 shows minimal medial 
and patellofemoral compartment degenerative joint disease 
(DJD).  Moreover, a private physician submitted a statement 
in May 2009 in which he claims that the Veteran has arthritis 
of both knees.  He opined that the inservice right knee 
injury caused the current right knee problems.  He added that 
the left knee problems were caused by the Veteran putting all 
of his weight on that knee since the inservice injury.  

This evidence is new.  Furthermore, it is not cumulative or 
redundant of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claims, and 
is sufficient to raise a reasonable possibility to 
substantiate the claims.  Accordingly, it is new and material 
and reopening of the claim for service connection for 
bilateral knee disorders and for an asthma/lung disorder is 
in order.  

Service Connection - Depression and Pes Planus

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a May 2006 
letter to the Veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

Criteria

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Background and Analysis

The STRs are negative for report of, treatment for, or 
diagnoses of a psychiatric disorder or for flat feet/pes 
planus.  It is noted that the Veteran is service-connected 
for other foot problems to include removal of his right and 
left great toenails.  

Post service records are essentially negative for psychiatric 
complaints until recent years.  For example, in early 2007, 
the Veteran related that he was depressed, numb, and 
detached.  Moderate depression, in partial remission, was 
noted in September 2007.  

The Board's review of the record shows post service 
complaints associated with the feet in recent years, but 
notes that a diagnosis of flat feet/pes planus is not in the 
record.  For example, see the September 2006 VA foot 
examination report.   

Thus, when considering whether the Veteran's depression and 
flat feet, if present, are of service origin, it is concluded 
by the Board that it would be pure conjecture to relate such 
disorders to military service from many, many years 
previously.  The gap of time of between the service and the 
first medical evidence of complaint of, or diagnosis of these 
conditions, in itself, significant and it weighs against the 
Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).  Moreover, medical personnel of record have not 
attributed any such conditions to active service.  

After consideration of the opinions of record, the Board 
finds that the preponderance of the evidence is against the 
claims of service connection for depression and pes planus.  
Therefore, the benefit of the doubt doctrine is not 
applicable and the claims must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2009); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The appeal as to whether a notice of disagreement was timely 
received as to the July 2003 rating decision which determined 
that new and material evidence had not been received to 
reopen a previously denied claim of service connection for a 
right knee disorder is denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder 
is reopened; to this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disorder is 
reopened; to this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for an asthma/lung disorder 
is reopened; to this extent only, the appeal is granted.  

Service connection for depression is denied.  

Service connection for pes planus is denied.  


REMAND

As reflected above, the STRs show treatment for knee 
problems, as well as for respiratory complaints.  Post 
service private records include treatment in the 1980s and 
thereafter for respiratory problems variously diagnosed.  
Post service records also show diagnoses in recent years as 
to knee disorders and a low back condition.  A private 
physician has opined that the left knee and low back problems 
resulted from weight bearing to that side due to the right 
knee condition which he opined was of service origin.  

It is concluded by the Board that a VA examiner should 
specifically address whether any current knee disorders, or a 
low back disorder, if present, was caused or aggravated by 
military service or due to his right knee disorder.  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

In view of the foregoing, this case is REMANDED for further 
development:  

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his knee or respiratory (lung/asthma, 
etc.) on appeal or any records that are 
not currently included in the clams file.  
With any necessary authorization from the 
Veteran, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the Veteran is to be 
informed of any records that could not be 
obtained.  

2.  The Veteran should be afforded the 
appropriate VA examinations to determine 
whether he has bilateral knee or low back 
disorders which were caused or aggravated 
by active service.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination; the 
examiner should indicate in the 
examination report that the claims folder 
was reviewed.

Following such review of the relevant 
medical records in the claims file, to 
include the Veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the orthopedic 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any current right 
or left knee disorders or any low back 
disorder that may be present is causally 
related to any incident of service or 
whether it is at least as likely as not 
that it was caused or aggravated 
(worsening of underlying condition versus 
temporary flare-up of symptoms) by any 
incident of service, to include whether 
left knee and low back conditions, if 
present, resulted from any inservice 
right knee disorder.  This opinion should 
reflect consideration of the in-service 
knee problems documented by the STRs.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

3.  The Veteran should also be afforded 
an examination to determine the current 
nature and etiology of any current 
respiratory/lung/asthma disorders.  The 
claims folder should be made available 
to the examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner should 
indicate in the examination report that 
the claims folder was reviewed.

Following such review of the relevant 
medical records in the claims file, to 
include the Veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary examination of 
the Veteran, the examiner should state 
whether the Veteran does, in fact, 
currently have respiratory disorders, to 
include a lung condition or asthma.  
Moreover, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any current respiratory 
disorder found to be present is causally 
related to the confirmed events of 
active service.  This opinion should 
reflect consideration of the in-service 
respiratory problems documented by the 
STRs, as well as the post service 
findings of respiratory complaints.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the claims for 
service connection for bilateral knee 
disorder, a respiratory disorder, to 
include a lung or asthma disorder, and 
for a low back disorder.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


